Opinion filed April 7, 2022




                                        In The

        Eleventh Court of Appeals
                                      __________

                                 No. 11-22-00084-CR
                                     __________

                         IN RE DONNY-JOE CURRY

                              Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Donny-Joe Curry, has filed a pro se petition for common-law writ of
mandamus in this court. He requests that we require Lacey Hansen, the district clerk
of the 259th District Court, to perform certain ministerial duties, such as filing his
“twenty one (21) page equity filing” and making copies. Relator asserts that the
district clerk has failed to perform these and other duties. We dismiss Relator’s
petition for want of jurisdiction.
       A court of appeals has no jurisdiction to issue a writ of mandamus against a
district clerk unless necessary to enforce the jurisdiction of the court of appeals. In
re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding). Relator has not shown that a writ of mandamus directed to the district
clerk is necessary to enforce our jurisdiction. Therefore, we do not have jurisdiction
to issue a writ of mandamus against the district clerk.
      Relator’s petition for common-law writ of mandamus is dismissed for want
of jurisdiction.


                                                           PER CURIAM


April 7, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2